DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “male threaded pipe”. However, it is suggested to amend to -a male threaded pipe-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said pinion” in last paragraph. However, it is suggested to amend to -said toothed pinon-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said large gear” in last paragraph. However, it is suggested to amend to -said large toothed gear-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction of said nozzle housing’s longitudinal axis" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to -a direction of said nozzle housing’s longitudinal axis-.
Claims 2-3 are also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art Leung (US 7,014,128 B2), Gilmour (US 3,498,543), and Kennard et al. (US 4,261,514) disclose most of the limitations. However, the combination of these references fails to teach elements: “said nozzle housing further including a slot formed in the exterior of said nozzle housing which extends longitudinally in the direction of said nozzle housing's longitudinal axis; a gear housing located within said showerhead, said gear housing including a 15cavity, first and second parallel shoulders adjacent to said cavity, a passageway in fluid communication with said showerhead's central conduit providing for the passage of water into said cavity; and a channel which extends from said cavity through said second shoulder, said nozzle being rotatably affixed between said first and second shoulders so as to rotate about said longitudinal axis and with said second shoulder's channel 20connected to said nozzle's central chamber so that water can flow from said showerhead's central conduit through said passageway to said gear housing's cavity and then through said second shoulder's channel to said nozzle's central chamber to be expelled through said one or more nozzles”.




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752